EXHIBIT 10.19

EMERGING VISION, INC.

2006 Stock Incentive Plan

 

1.              Purpose of the Plan. The Emerging Vision, Inc. 2006 Stock
Incentive Plan (the “Plan”) is intended to advance the interests of Emerging
Vision, Inc. (the “Company”) by inducing individuals or entities of outstanding
ability and potential to join and remain with, or provide consulting or advisory
services to, the Company, by encouraging and enabling eligible employees,
non-employee Directors, consultants and advisors to acquire proprietary
interests in the Company, and by providing the participating employees,
non-employee Directors, consultants and advisors with an additional incentive to
promote the success of the Company. This is accomplished by providing for the
granting of “Options,” which term as used herein includes both “Incentive Stock
Options” and “Nonstatutory Stock Options,” as later defined, and “Restricted
Stock” to employees, non-employee Directors, consultants and advisors.

2.              Administration. The Plan shall be administered by the Board of
Directors of the Company (the “Board” or “Board of Directors”) or by a committee
(the “Committee”) consisting of at least three (3) persons chosen by the Board
of Directors. Except as herein specifically provided, the interpretation and
construction by the Board of Directors or the Committee of any provision of the
Plan or of any Option, or with respect to any Restricted Stock, granted under it
shall be final and conclusive. The receipt of Options or Restricted Stock by
Directors, or any members of the Committee, shall not preclude their vote on any
matters in connection with the administration or interpretation of the Plan.

3.               Shares Subject to the Plan. The shares subject to Options
granted under the Plan, and shares granted as Restricted Stock under the Plan,
shall be shares of the Company’s common stock, par value $.01 per share (the
“Common Stock”), whether authorized but unissued or held in the Company’s
treasury, or shares purchased from stockholders expressly for use under the
Plan. The maximum number of shares of Common Stock which may be issued pursuant
to Options or as Restricted Stock granted under the Plan shall not exceed in the
aggregate Twenty Million (20,000,000) shares. The Company shall at all times
while the Plan is in force reserve such number of shares of Common Stock as will
be sufficient to satisfy the requirements of all outstanding Options granted
under the Plan. In the event any Option granted under the Plan shall expire or
terminate for any reason without having been exercised in full or shall cease
for any reason to be exercisable in whole or in part, the unpurchased shares
subject thereto shall again be available for Options and grants of Restricted
Stock under the Plan. In the event any shares of Restricted Stock are forfeited
for any reason, the shares forfeited shall again be available for Options and
grants of Restricted Stock under the Plan. In the event shares of Common Stock
are delivered to, or withheld by, the Company pursuant to Sections 13(b) or 25
hereof, only the net number of shares issued, i.e., net of the shares so
delivered or withheld, shall be considered to have been issued pursuant to the
Plan.

4.              Participation. The class of individuals that shall be eligible
to receive Options (“Optionees”) and Restricted Stock (“Grantees”) under the
Plan shall be (a) with respect to Incentive Stock Options described in Section 6
hereof, all employees of either the Company or any parent or subsidiary
corporation of the Company, and (b) with respect to Nonstatutory Stock Options
described in Section 7 hereof and Restricted Stock described in Section 17
hereof, all employees, and non-employee Directors of, or consultants and
advisors to, either the Company or any parent or subsidiary corporation of the
Company; provided, however, neither Nonstatutory Stock Options nor Restricted
Stock shall be granted to any such consultant or advisor unless (i) the
consultant or advisor is a natural person (or an entity wholly-owned by the
consultant or advisor), (ii) bona fide services have been or are to be rendered
by such consultant or advisor and (iii) such services are not in connection with
the offer or sale of securities in a capital raising transaction and do not
directly or indirectly promote or maintain a market for the Company’s
securities. The Board of Directors or the Committee, in its sole discretion, but
subject to the provisions of the Plan, shall determine the employees and
non-employee Directors of, and the consultants and advisors to, the Company and
its parent and subsidiary corporations to whom Options and Restricted Stock
shall be granted, and the number of shares to be covered by each Option and each
Restricted Stock grant, taking into account the nature of the employment or
services rendered by the individuals or entities being considered, their annual
compensation, their present and potential contributions to the success of the
Company, and such other factors as the Board of Directors or the Committee may
deem relevant. For purposes hereof, a non-employee to whom an offer of
employment has been extended shall be considered an employee, provided that the
Options granted to such individual shall not be exercisable, and the Restricted
Stock granted shall not vest, in whole or in part, for a period of at least one
year from the date of grant and in the event the individual does not commence
employment with the Company, the Options and/or Restricted Stock granted shall
be considered null and void.

5.               Stock Option Agreement . Each Option granted under the Plan
shall be authorized by the Board of Directors or the Committee, and shall be
evidenced by a Stock Option Agreement which shall be executed by the Company and
by the individual or entity to whom such Option is granted. The Stock Option
Agreement shall specify the number of shares of Common Stock as to which any
Option is granted, the period during which the Option is exercisable, the option
price per share thereof, and such other terms and provisions as the Board of
Directors or the Committee may deem necessary or appropriate.

6.               Incentive Stock Options . The Board of Directors or the
Committee may grant Options under the Plan which are intended to meet the
requirements of Section 422 of the Internal Revenue Code of 1986, as amended
(the “Code”), with respect to “incentive stock options,” and which are subject
to the following terms and conditions and any other terms and conditions as may
at any time be required by Section 422 of the Code (referred to herein as an
“Incentive Stock Option”):

(a)           No Incentive Stock Option shall be granted to individuals other
than employees of the Company or of a parent or subsidiary corporation of the
Company.

(b)            Each Incentive Stock Option under the Plan must be granted prior
to June 19, 2016, which is within ten (10) years from the date the Plan was
adopted by the Board of Directors.

(c)           The option price of the shares subject to any Incentive Stock
Option shall not be less than the fair market value (as defined in subsection
(f) of this Section 6) of the Common Stock at the time such Incentive Stock
Option is granted; provided, however, if an Incentive Stock Option is granted to
an individual who owns, at the time the Incentive Stock Option is granted, more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or of a parent or subsidiary corporation of the Company (a
“10% Stockholder”), the option price of the shares subject to the Incentive
Stock Option shall be at least one hundred ten percent (110%) of the fair market
value of the Common Stock at the time such Incentive Stock Option is granted.

(d)            No Incentive Stock Option granted under the Plan shall be
exercisable after the expiration of ten (10) years from the date of its grant.
However, if an Incentive Stock Option is granted to a 10% Stockholder, such
Incentive Stock Option shall not be exercisable after the expiration of five (5)
years from the date of its grant. Every Incentive Stock Option granted under the
Plan shall be subject to earlier termination as expressly provided in Section 12
hereof.

(e)            For purposes of determining stock ownership under this Section 6,
the attribution rules of Section 424(d) of the Code shall apply.

(f)            For purposes of the Plan, fair market value shall be determined
by the Board of Directors or the Committee. If the Common Stock is listed on a
national securities exchange or The Nasdaq Stock Market (“Nasdaq”) or traded on
the Over-the-Counter market, fair market value shall be the closing selling
price or, if not available, the closing bid price or, if not available, the high
bid price of the Common Stock quoted on such exchange or Nasdaq, or on the
Over-the-Counter market, as reported by the exchange, Nasdaq or the OTC
Electronic Bulletin Board, or if the Common Stock is not so reported, then by
the Pink Sheets, LLC, as the case may be, on the day immediately preceding the
day on which the Option is granted (or, if granted after the close of business
for trading, then on the day on which the Option is granted), or, if there is no
selling or bid price on that day, the closing selling price, closing bid price
or high bid price, as the case may be, on the most recent day which precedes
that day and for which such prices are available. If there is no selling or bid
price for the ninety (90) day period preceding the date of grant of an Option
hereunder, fair market value shall be determined in good faith by the Board of
Directors or the Committee.

7.              Nonstatutory Stock Options. The Board of Directors or the
Committee may grant Options under the Plan which are not intended to meet the
requirements of Section 422 of the Code, as well as Options which are intended
to meet the requirements of Section 422 of the Code but the terms of which
provide that they will not be treated as Incentive Stock Options (referred to
herein as a “Nonstatutory Stock Option”). Nonstatutory Stock Options shall be
subject to the following terms and conditions:

(a)           A Nonstatutory Stock Option may be granted to any individual or
entity eligible to receive an Option under the Plan pursuant to clause (b) of
Section 4 hereof.

(b)           The option price of the shares subject to a Nonstatutory Stock
Option shall be determined by the Board of Directors or the Committee.

(c)           A Nonstatutory Stock Option granted under the Plan may be of such
duration as shall be determined by the Board of Directors or the Committee
(subject to earlier termination as expressly provided in Section 12 hereof).

8.               Reload Options. The Board of Directors or the Committee may
grant Options with a reload feature. A reload feature shall only apply when the
option price is paid by delivery of Common Stock (as set forth in Section
13(b)(ii)) or by having the Company reduce the number of shares otherwise
issuable to an Optionee (as provided for in the last sentence of Section 13(b))
(a “Net Exercise”). The Stock Option Agreement for the Options containing the
reload feature shall provide that the Option holder shall receive,
contemporaneously with the payment of the option price in shares of Common Stock
or in the event of a Net Exercise, a reload stock option (the “ Reload Option”)
to purchase that number of shares of Common Stock equal to the sum of (i) the
number of shares of Common Stock used to exercise the Option (or not issued in
the case of a Net Exercise), and (ii) with respect to Nonstatutory Stock
Options, the number of shares of Common Stock used to satisfy any tax
withholding requirement incident to the exercise of such Nonstatutory Stock
Option. The terms of the Plan applicable to the Option shall be equally
applicable to the Reload Option with the following exceptions: (i) the option
price per share of Common Stock deliverable upon the exercise of the Reload
Option, (A) in the case of a Reload Option which is an Incentive Stock Option
being granted to a 10% Stockholder, shall be one hundred ten percent (110%) of
the fair market value of a share of Common Stock on the date of grant of the
Reload Option and (B) in the case of a Reload Option which is an Incentive Stock
Option being granted to a person other than a 10% Stockholder or is a
Nonstatutory Stock Option, shall be the fair market value of a share of Common
Stock on the date of grant of the Reload Option; and (ii) the term of the Reload
Option shall be equal to the remaining option term of the Option (including a
Reload Option) which gave rise to the Reload Option. The Reload Option shall be
evidenced by an appropriate amendment to the Stock Option Agreement for the
Option which gave rise to the Reload Option. In the event the exercise price of
an Option containing a reload feature is paid by check and not in shares of
Common Stock, the reload feature shall have no application with respect to such
exercise.

9.              Rights of Option Holders. The holder of an Option granted under
the Plan shall have none of the rights of a stockholder with respect to the
stock covered by his Option until such stock shall be transferred to him upon
the exercise of his Option.

10.

Alternate Stock Appreciation Rights.

(a)           Concurrently with, or subsequent to, the award of any Option to
purchase one or more shares of Common Stock, the Board of Directors or the
Committee may, in its sole discretion, subject to the provisions of the Plan and
such other terms and conditions as the Board of Directors or the Committee may
prescribe, award to the Optionee with respect to each share of Common Stock
covered by an Option (“Related Option”), a related alternate stock appreciation
right (“SAR”), permitting the Optionee to be paid the appreciation on the
Related Option in lieu of exercising the Related Option. An SAR granted with
respect to an Incentive Stock Option must be granted together with the Related
Option. An SAR granted with respect to a Nonstatutory Stock Option may be
granted together with, or subsequent to, the grant of such Related Option.

(b)           Each SAR granted under the Plan shall be authorized by the Board
of Directors or the Committee, and shall be evidenced by an SAR Agreement which
shall be executed by the Company and by the individual or entity to whom such
SAR is granted. The SAR Agreement shall specify the period during which the SAR
is exercisable, and such other terms and provisions not inconsistent with the
Plan.

(c)           An SAR may be exercised only if and to the extent that its Related
Option is eligible to be exercised on the date of exercise of the SAR. To the
extent that a holder of an SAR has a current right to exercise, the SAR may be
exercised from time to time by delivery by the holder thereof to the Company at
its principal office (attention: Secretary) of a written notice of the number of
shares with respect to which it is being exercised. Such notice shall be
accompanied by the agreements evidencing the SAR and the Related Option. In the
event the SAR shall not be exercised in full, the Secretary of the Company shall
endorse or cause to be endorsed on the SAR Agreement and the Related Option
Agreement the number of shares which have been exercised thereunder and the
number of shares that remain exercisable under the SAR and the Related Option
and return such SAR and Related Option to the holder thereof.

(d)           The amount of payment to which an Optionee shall be entitled upon
the exercise of each SAR shall be equal to one hundred percent (100%) of the
amount, if any, by which the fair market value of a share of Common Stock on the
exercise date exceeds the exercise price per share of the Related Option;
provided, however, the Company may, in its sole discretion, withhold from any
such cash payment any amount necessary to satisfy the Company’s obligation for
withholding taxes with respect to such payment.

(e)            The amount payable by the Company to an Optionee upon exercise of
an SAR may, in the sole determination of the Company, be paid in shares of
Common Stock, cash or a combination thereof, as set forth in the SAR Agreement.
In the case of a payment in shares, the number of shares of Common Stock to be
paid to an Optionee upon such Optionee’s exercise of an SAR shall be determined
by dividing the amount of payment determined pursuant to Section 10(d) hereof by
the fair market value of a share of Common Stock on the exercise date of such
SAR. For purposes of the Plan, the exercise date of an SAR shall be the date the
Company receives written notification from the Optionee of the exercise of the
SAR in accordance with the provisions of Section 10(c) hereof. As soon as
practicable after exercise, the Company shall either deliver to the Optionee the
amount of cash due such Optionee or a certificate or certificates for such
shares of Common Stock. All such shares shall be issued with the rights and
restrictions specified herein.

(f)            SARs shall terminate or expire upon the same conditions and in
the same manner as the Related Options, and as set forth in Section 12 hereof.

(g)           The exercise of any SAR shall cancel and terminate the right to
purchase an equal number of shares covered by the Related Option.

(h)           Upon the exercise or termination of any Related Option, the SAR
with respect to such Related Option shall terminate to the extent of the number
of shares of Common Stock as to which the Related Option was exercised or
terminated.

(i)            An SAR granted pursuant to the Plan shall be transferable to the
same extent as the Related Option.

(j)            All references in this Plan to “Options” shall be deemed to
include “SARs” where applicable.

11.

Transferability of Options.

(a)           No Option granted under the Plan shall be transferable by the
individual or entity to whom it was granted other than by will or the laws of
descent and distribution, and, during the lifetime of an individual, shall not
be exercisable by any other person, but only by him.

(b)           Notwithstanding Section 11(a) above, a Nonstatutory Stock Option
granted under the Plan may be transferred in whole or in part during an
Optionee’s lifetime, upon the approval of the Board of Directors or the
Committee, to an Optionee’s “family members” (as such term is defined in Rule
701(c)(3) of the Securities Act of 1933, as amended, and General Instruction
A(1)(a)(5) to Form S-8) through a gift or domestic relations order. The
transferred portion of a Nonstatutory Stock Option may only be exercised by the
person or entity who acquires a proprietary interest in such option pursuant to
the transfer. The terms applicable to the transferred portion shall be the same
as those in effect for the Option immediately prior to such transfer and shall
be set forth in such documents issued to the transferee as the Board of
Directors or the Committee may deem appropriate. As used in this Plan the terms
“Optionee” and “holder of an Option” shall refer to the grantee of the Option
and not any transferee thereof.

12.

Effect of Termination of Employment or Death on Options.

(a)            Unless otherwise provided in the Stock Option Agreement, and
except as provided in subsections (b) and (c) of this Section 12, if the
employment of an employee by, or the services of a non-employee Director for, or
consultant or advisor to, the Company or a parent or subsidiary corporation of
the Company shall be terminated for any reason, whether for cause, without
cause, voluntarily by the employee, non-employee Director, consultant or
advisor, or for any other reason, then (i) if such Option is an Incentive Stock
Option, such Option may be exercised at any time within three (3) months after
such termination, subject to the provisions of subsection (d) of this Section
12, or (ii) if such Option is a Nonstatutory Stock Option, such Option may be
exercised at any time within two (2) years after such termination, subject to
the provisions of subsection (d) of this Section 12. For purposes of this
subsection (a), an employee, non-employee Director, consultant or advisor who
leaves the employ or services of the Company to become an employee or
non-employee Director of, or a consultant or advisor to, a parent or subsidiary
corporation of the Company or a corporation (or subsidiary or parent corporation
of the corporation) which has assumed the Option of the Company as a result of a
corporate reorganization or like event shall not be considered to have
terminated his employment or services.

(b)           Unless otherwise provided in the Stock Option Agreement, if the
holder of an Option under the Plan dies (i) while employed by, or while serving
as a non-employee Director for or a consultant or advisor to, the Company or a
parent or subsidiary corporation of the Company, or (ii) within three (3) months
after the termination of his employment or services, then such Option may,
subject to the provisions of subsection (d) of this Section 12, be exercised by
the estate of the employee or non-employee Director, consultant or advisor, or
by a person who acquired the right to exercise such Option by bequest or
inheritance or by reason of the death of such employee or non-employee Director,
consultant or advisor, at any time within two (2) years after such death.

(c)            Unless otherwise provided in the Stock Option Agreement, if the
holder of an Option under the Plan ceases employment or services because of
permanent and total disability (within the meaning of Section 22(e)(3) of the
Code) (“Permanent Disability”) while employed by, or while serving as a
non-employee Director for or consultant or advisor to, the Company or a parent
or subsidiary corporation of the Company, then (i) if such Option is an
Incentive Stock Option, such Option may, subject to the provisions of subsection
(d) of this Section 12, be exercised at any time within one (1) year after his
termination of employment due to the disability, or (ii) if such Option is a
Nonstatutory Stock Option, such option may, subject to the provisions of
subsection (d) of this Section 12, be exercised at any time within two (2) years
after his termination of employment, termination of Directorship or termination
of consulting or advisory services, as the case may be, due to the disability.

(d)            An Option may not be exercised pursuant to this Section 12 except
to the extent that the holder was entitled to exercise the Option at the time of
termination of employment, termination of Directorship, termination of
consulting or advisory services, or death, and in any event may not be exercised
after the expiration of the Option.

13.

Exercise of Options.

(a)           Unless otherwise provided in the Stock Option Agreement, any
Option granted under the Plan shall be exercisable in whole at any time, or in
part from time to time, prior to expiration. The Board of Directors or the
Committee, in its absolute discretion, may provide in any Stock Option Agreement
that the exercise of any Options granted under the Plan shall be subject (i) to
such condition or conditions as it may impose, including, but not limited to, a
condition that the holder thereof remain in the employ or service of, or
continue to provide consulting or advisory services to, the Company or a parent
or subsidiary corporation of the Company for such period or periods from the
date of grant of the Option as the Board of Directors or the Committee, in its
absolute discretion, shall determine; and (ii) to such limitations as it may
impose, including, but not limited to, a limitation that the aggregate fair
market value (determined at the time the Option is granted) of the Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any employee during any calendar year (under all plans of the Company and its
parent and subsidiary corporations) shall not exceed one hundred thousand
dollars ($100,000). In addition, in the event that under any Stock Option
Agreement the aggregate fair market value (determined at the time the Option is
granted) of the Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by any employee during any calendar year (under
all plans of the Company and its parent and subsidiary corporations) exceeds one
hundred thousand dollars ($100,000), the Board of Directors or the Committee
may, when shares are transferred upon exercise of such Options, designate those
shares which shall be treated as transferred upon exercise of an Incentive Stock
Option and those shares which shall be treated as transferred upon exercise of a
Nonstatutory Stock Option.

(b)            An Option granted under the Plan shall be exercised by the
delivery by the holder thereof to the Company at its principal office (attention
of the Secretary) of written notice of the number of shares with respect to
which the Option is being exercised. Such notice shall be accompanied, or
followed within ten (10) days of delivery thereof, by payment of the full option
price of such shares, and payment of such option price shall be made by the
holder’s delivery of (i) his check payable to the order of the Company, or (ii)
previously acquired Common Stock, the fair market value of which shall be
determined as of the date of exercise (provided that the shares delivered
pursuant hereto are acceptable to the Board of Directors or the Committee in its
sole discretion) or (iii) if provided for in the Stock Option Agreement, his
check payable to the order of the Company in an amount at least equal to the par
value of the Common Stock being acquired, together with a promissory note, in
form and upon such terms as are acceptable to the Board or the Committee, made
payable to the order of the Company in an amount equal to the balance of the
exercise price, or (iv) by the holder’s delivery of any combination of the
foregoing (i), (ii) and (iii). Alternatively, if provided for in the Stock
Option Agreement, the holder may elect to have the Company reduce the number of
shares otherwise issuable by a number of shares having a fair market value equal
to the exercise price of the Option being exercised.

14.

Adjustment Upon Change in Capitalization.

(a)           In the event that the outstanding Common Stock is hereafter
changed by reason of reorganization, merger, consolidation, recapitalization,
reclassification, stock split-up, combination of shares, reverse split, stock
dividend or the like, an appropriate adjustment shall be made by the Board of
Directors or the Committee in the aggregate number of shares available under the
Plan, in the number of shares and option price per share subject to outstanding
Options, and in any limitation on exerciseability referred to in Section
13(a)(ii) hereof which is set forth in outstanding Incentive Stock Options. If
the Company shall be reorganized, consolidated, or merged with another
corporation, the holder of an Option shall be entitled to receive upon the
exercise of his Option the same number and kind of shares of stock or the same
amount of property, cash or securities as he would have been entitled to receive
upon the happening of any such corporate event as if he had been, immediately
prior to such event, the holder of the number of shares covered by his Option;
provided, however, that in such event the Board of Directors or the Committee
shall have the discretionary power to take any action necessary or appropriate
to prevent any Incentive Stock Option granted hereunder which is intended to be
an “incentive stock option” from being disqualified as such under the then
existing provisions of the Code or any law amendatory thereof or supplemental
thereto; and provided, further, however, that in such event the Board of
Directors or the Committee shall have the discretionary power to take any action
necessary or appropriate to prevent such adjustment from being deemed or
considered as the adoption of a new plan requiring shareholder approval under
Section 422 of the Code and the regulations promulgated thereunder.

(b)            Any adjustment in the number of shares shall apply
proportionately to only the unexercised portion of the Option granted hereunder.
If fractions of a share would result from any such adjustment, the adjustment
shall be revised to the next lower whole number of shares.

15.

Further Conditions of Exercise of Options.

(a)           Unless prior to the exercise of the Option the shares issuable
upon such exercise have been registered with the Securities and Exchange
Commission pursuant to the Securities Act of 1933, as amended, the notice of
exercise shall be accompanied by a representation or agreement of the person or
estate exercising the Option to the Company to the effect that such shares are
being acquired for investment purposes and not with a view to the distribution
thereof, and such other documentation as may be required by the Company, unless
in the opinion of counsel to the Company such representation, agreement or
documentation is not necessary to comply with such Act.

(b)           If the Common Stock is listed on any securities exchange,
including, without limitation, Nasdaq or the OTC Electronic Bulletin Board, the
Company shall not be obligated to deliver any Common Stock pursuant to this Plan
until it has been listed on each such exchange. In addition, the Company shall
not be obligated to deliver any Common Stock pursuant to this Plan until there
has been qualification under or compliance with such federal or state laws,
rules or regulations as the Company may deem applicable. The Company shall use
reasonable efforts to obtain such listing, qualification and compliance.

16.            Restricted Stock Grant Agreement. Each Restricted Stock grant
under the Plan shall be authorized by the Board of Directors or the Committee,
and shall be evidenced by a Restricted Stock Grant Agreement which shall be
executed by the Company and by the individual or entity to whom such Restricted
Stock is granted. The Restricted Stock Grant Agreement shall specify the number
of shares of Restricted Stock granted, the vesting periods and such other terms
and provisions as the Board of Directors or the Committee may deem necessary or
appropriate.

17.

Restricted Stock Grants.

(a)           The Board of Directors or the Committee may grant Restricted Stock
under the Plan to any individual or entity eligible to receive Restricted Stock
pursuant to clause (b) of Section 4 hereof.

(b)            In addition to any other applicable provisions hereof and except
as may otherwise be specifically provided in a Restricted Stock Grant Agreement,
the following restrictions in this Section 17(b) shall apply to grants of
Restricted Stock made by the Board or the Committee:

(i)      No shares granted pursuant to a grant of Restricted Stock may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated until, and
to the extent that, such shares are vested.

(ii)      Shares granted pursuant to a grant of Restricted Stock shall vest as
determined by the Board or the Committee, as provided for in the Restricted
Stock Grant Agreement. The foregoing notwithstanding (but subject to the
provisions of (iii) hereof and subject to the discretion of the Board or the
Committee), a Grantee shall forfeit all shares not previously vested, if any, at
such time as the Grantee is no longer employed by, or serving as a Director of,
or rendering consulting or advisory services to, the Company or a parent or
subsidiary corporation of the Company. All forfeited shares shall be returned to
the Company.

(c)           In determining the vesting requirements with respect to a grant of
Restricted Stock, the Board or the Committee may impose such restrictions on any
shares granted as it may deem advisable including, without limitation,
restrictions relating to length of service, corporate performance, attainment of
individual or group performance objectives, and federal or state securities
laws, and may legend the certificates representing Restricted Stock to give
appropriate notice of such restrictions. Any such restrictions shall be
specifically set forth in the Restricted Stock Grant Agreement.

(d)           Certificates representing shares granted that are subject to
restrictions shall be held by the Company or, if the Board or the Committee so
specifies, deposited with a third-party custodian or trustee until lapse of all
restrictions on the shares. After such lapse, certificates for such shares (or
the vested percentage of such shares) shall be delivered by the Company to the
Grantee; provided, however, that the Company need not issue fractional shares.

(e)           During any applicable period of restriction, the Grantee shall be
the record owner of the Restricted Stock and shall be entitled to vote such
shares and receive all dividends and other distributions paid with respect to
such shares while they are so restricted. However, if any such dividends or
distributions are paid in shares of Company stock or cash or other property
during an applicable period of restriction, the shares, cash and/or other
property deliverable shall be held by the Company or third party custodian or
trustee and be subject to the same restrictions as the shares with respect to
which they were issued. Moreover, the Board or the Committee may provide in each
grant such other restrictions, terms and conditions as it may deem advisable
with respect to the treatment and holding of any stock, cash or property that is
received in exchange for Restricted Stock granted pursuant to the Plan.

(f)            Each Grantee making an election pursuant to Section 83(b) of the
Code shall, upon making such election, promptly provide a copy thereof to the
Company.

18.             Effectiveness of the Plan. The Plan was adopted by the Board of
Directors on June 20, 2006. The Plan shall be subject to approval on or before
June 19, 2007, which is within one (1) year of adoption of the Plan by the Board
of Directors, by the affirmative vote of the holders of a majority of the votes
of the outstanding shares of capital stock of the Company present in person or
represented by proxy at a meeting of stockholders and entitled to vote thereon
(or in the case of action by written consent in lieu of a meeting of
stockholders, the number of votes required by applicable law to act in lieu of a
meeting) (“Stockholder Approval”). In the event such Stockholder Approval is
withheld or otherwise not received on or before the latter date, the Plan and,
unless otherwise provided in the Stock Option Agreement and/or the Restricted
Stock Grant Agreement, all Options and Restricted Stock that may have been
granted hereunder shall become null and void.

19.

Termination, Modification and Amendment.

(a)            The Plan (but not Options previously granted under the Plan)
shall terminate on June 19, 2016, which is within ten (10) years from the date
of its adoption by the Board of Directors, or sooner as hereinafter provided,
and no Option or Restricted Stock shall be granted after termination of the
Plan. The foregoing shall not be deemed to limit the vesting period for Options
or Restricted Stock granted pursuant to the Plan.

(b)           The Plan may from time to time be terminated, modified, or amended
if Stockholder Approval of the termination, modification or amendment is
obtained.

(c)            The Board of Directors may at any time, on or before the
termination date referred to in Section 19(a) hereof, without Stockholder
Approval, terminate the Plan, or from time to time make such modifications or
amendments to the Plan as it may deem advisable; provided, however, that the
Board of Directors shall not, without Stockholder Approval, (i) increase (except
as otherwise provided by Section 14 hereof) the maximum number of shares as to
which Incentive Stock Options may be granted hereunder, change the designation
of the employees or class of employees eligible to receive Incentive Stock
Options, or make any other change which would prevent any Incentive Stock Option
granted hereunder which is intended to be an “incentive stock option” from
qualifying as such under the then existing provisions of the Code or any law
amendatory thereof or supplemental thereto or (ii) make any other modifications
or amendments that require Stockholder Approval pursuant to applicable law,
regulation or exchange requirements. In the event Stockholder Approval is not
received within one (1) year of adoption by the Board of Directors of the change
provided for in (i) or (ii) above, then, unless otherwise provided in the Stock
Option Agreement and/or Restricted Stock Grant Agreement (but subject to
applicable law), the change and all Options, SARs and Restricted Stock that may
have been granted pursuant thereto shall be null and void.

(d)           No termination, modification, or amendment of the Plan may,
without the consent of the individual or entity to whom any Option or Restricted
Stock shall have been granted, adversely affect the rights conferred by such
Option or Restricted Stock grant.         

20.             Not a Contract of Employment . Nothing contained in the Plan or
in any Stock Option Agreement or Restricted Stock Grant Agreement executed
pursuant hereto shall be deemed to confer upon any individual or entity to whom
an Option or Restricted Stock is or may be granted hereunder any right to remain
in the employ or service of the Company or a parent or subsidiary corporation of
the Company or any entitlement to any remuneration or other benefit pursuant to
any consulting or advisory arrangement.

21.             Use of Proceeds. The proceeds from the sale of shares pursuant
to Options or Restricted Stock granted under the Plan shall constitute general
funds of the Company.

22.             Indemnification of Board of Directors or Committee. In addition
to such other rights of indemnification as they may have, the members of the
Board of Directors or the Committee, as the case may be, shall be indemnified by
the Company to the extent permitted under applicable law against all costs and
expenses reasonably incurred by them in connection with any action, suit, or
proceeding to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan or any rights
granted thereunder and against all amounts paid by them in settlement thereof or
paid by them in satisfaction of a judgment of any such action, suit or
proceeding, except a judgment based upon a finding of bad faith. Upon the
institution of any such action, suit, or proceeding, the member or members of
the Board of Directors or the Committee, as the case may be, shall notify the
Company in writing, giving the Company an opportunity at its own cost to defend
the same before such member or members undertake to defend the same on his or
their own behalf.

23.             Captions. The use of captions in the Plan is for convenience.
The captions are not intended to provide substantive rights.

24.             Disqualifying Dispositions. If Common Stock acquired upon
exercise of an Incentive Stock Option granted under the Plan is disposed of
within two years following the date of grant of the Incentive Stock Option or
one year following the issuance of the Common Stock to the Optionee, or is
otherwise disposed of in a manner that results in the Optionee being required to
recognize ordinary income, rather than capital gain, from the disposition (a
“Disqualifying Disposition”), the holder of the Common Stock shall, immediately
prior to such Disqualifying Disposition, notify the Company in writing of the
date and terms of such Disqualifying Disposition and provide such other
information regarding the Disqualifying Disposition as the Company may
reasonably require.

25.             Withholding Taxes

.

(a)            Whenever under the Plan shares of Common Stock are to be
delivered to an Optionee upon exercise of a Nonstatutory Stock Option or to a
Grantee of Restricted Stock, the Company shall be entitled to require as a
condition of delivery that the Optionee or Grantee remit or, at the discretion
of the Board or the Committee, agree to remit when due, an amount sufficient to
satisfy all current or estimated future Federal, state and local income tax
withholding requirements, including, without limitation, the employee’s portion
of any employment tax requirements relating thereto. At the time of a
Disqualifying Disposition, the Optionee shall remit to the Company in cash the
amount of any applicable Federal, state and local income tax withholding and the
employee’s portion of any employment taxes.

(b)           The Board of Directors or the Committee may, in its discretion,
provide any or all holders of Nonstatutory Stock Options or Grantees of
Restricted Stock with the right to use shares of Common Stock in satisfaction of
all or part of the withholding taxes to which such holders may become subject in
connection with the exercise of their Options or their receipt of Restricted
Stock. Such right may be provided to any such holder in either or both of the
following formats:

(i)             The election to have the Company withhold, from the shares of
Common Stock otherwise issuable upon the exercise of such Nonstatutory Stock
Option or otherwise deliverable as a result of the vesting of Restricted Stock,
a portion of those shares with an aggregate fair market value equal to the
percentage of the withholding taxes (not to exceed one hundred percent (100%))
designated by the holder.

(ii)             The election to deliver to the Company, at the time the
Nonstatutory Stock Option is exercised or Restricted Stock is granted or vested,
one or more shares of Common Stock previously acquired by such holder (other
than in connection with the Option exercise or Restricted Stock grant triggering
the withholding taxes) with an aggregate fair market value equal to the
percentage of the withholding taxes (not to exceed one hundred percent (100%))
designated by the holder.

26.            Other Provisions. Each Option granted, and each Restricted Stock
grant, under the Plan may contain such other terms and conditions not
inconsistent with the Plan as may be determined by the Board or the Committee,
in its sole discretion. Notwithstanding the foregoing, each Incentive Stock
Option granted under the Plan shall include those terms and conditions which are
necessary to qualify the Incentive Stock Option as an “incentive stock option”
within the meaning of Section 422 of the Code and the regulations thereunder and
shall not include any terms and conditions which are inconsistent therewith.

27.            Definitions. For purposes of the Plan, the terms “parent
corporation” and “subsidiary corporation” shall have the meanings set forth in
Sections 424(e) and 424(f) of the Code, respectively, and the masculine shall
include the feminine and the neuter as the context requires.

28.             Governing Law. The Plan shall be governed by, and all questions
arising hereunder shall be determined in accordance with, the laws of the State
of New York, excluding choice of law principles thereof.

 